DETAILED ACTION
This action is in response to communication filed on 19 July 2021. Claims 1-10 are pending in the application and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: the language of the last limitation of the claim is vague. There are a couple of “ORs” without any punctuation. The examiner is assuming that the intended language is: 
and a control interface that 
causes the display interface to display the content when the traveling condition information acquired by the information acquisition interface indicates an automatic driving level equal to or higher than a threshold value, or 
causes the display interface to display information on traveling-based restriction when the traveling condition information acquired by the information acquisition interface does not indicate an automatic driving level equal to or higher than the threshold value.
If a different language is intended, then appropriate correction is required.


Claim 3 is objected to because of the following informalities: the language of the claim limitation recites ECU. However, ECU is not defined. Appropriate correction is required.

Claim 7 is objected to because of the following informalities: the language of the claim limitation recites ECU. However, ECU is not defined. Appropriate correction is required.

Claim 10 is objected to because of the following informalities: the language of the claim limitation recites ECU. However, ECU is not defined. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over PILUTTI et al. (US20150105960A1) in view of PARK et al. (US20200174470A1).

As to claim 1, PILUTTI teaches vehicle-mounted apparatus adapted to be mounted on a vehicle, comprising: a content acquisition interface that acquires a content; a display interface capable of displaying the content acquired by the content acquisition interface (See Fig. 1, par. 0008, wherein the computing device 105 may provide instructions to a media module 115 relating to playback of media content 116 in a display within the vehicle 101, e.g., a display of the computing device; as taught by PILUTTI); an information acquisition interface that acquires traveling condition information on the vehicle (See Fig. 1, par. 0011, wherein see fig. 1, par. 0011, wherein sensors or the like, cameras, global positioning system (GPS) equipment, etc., could be included in a vehicle and configured as data collectors 110 to provide data directly to the computer 105, e.g., via a wired or wireless connection; as taught by PILUTTI); and a control interface that causes the display interface to display the content (see fig. 3, par. 0024, wherein the media module 115, e.g., according to instructions in the computer 105, user device 150, separate media player in the vehicle 101, etc., conducts playback of media content 116; as taught by PILUTTI).
 PILUTTI does not teach when the traveling condition information acquired by the information acquisition interface indicates an automatic driving level equal to or higher than a threshold value or causes the display interface to display information on traveling-based restriction when the traveling condition information acquired by the information acquisition interface does not indicate an automatic driving level equal to or higher than the threshold value.
In similar field of endeavor, PARK teaches when the traveling condition information acquired by the information acquisition interface indicates an automatic driving level equal to or higher than a threshold value or causes the display interface to display information on traveling-based restriction when the traveling condition information acquired by the information acquisition interface does not indicate an automatic driving level equal to or higher than the threshold value (See fig. 6, par. 0101, wherein when the current autonomous driving level is level 4 (Lv 4) and the autonomous driving level of the road section in which the vehicle 100 is traveling is level 3 (Lv 3), the vehicle 100 adjusts the vehicle autonomous driving level from level 4 to level 3. The vehicle 100 outputs, to the display 150, a notification message such as “Changed to an autonomous driving level suitable for the current road” for notifying that the vehicle autonomous driving level is changed; as taught by PARK).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the PILUTTI apparatus to include the teachings of PARK when the traveling condition information acquired by the information acquisition interface indicates an automatic driving level equal to or higher than a threshold value or causes the display interface to display information on traveling-based restriction when the traveling condition information acquired by the information acquisition interface does not indicate an automatic driving level equal to or higher than the threshold value. Such a person would have been motivated to make this combination as an autonomous vehicle is a vehicle that can recognize the driving environment without operation by a driver, determine a danger, plan a driving route, and travel autonomously. The level of automation of such an autonomous vehicle is in general classified into six levels, from level 0 to level 5, according to guidelines (J3016) provided by the Society of Automotive Engineers (SAE). In recent years, vehicle manufacturers have released vehicles with functions up to autonomous driving level 2, and have been making efforts to implement a limited-autonomous vehicle (level 3) capable of autonomous driving in a specific road environment such as a highway, a parking lot, and the like. In addition, to overcome the limitations of technology of recognizing driving environment such as road and traffic situations, and the like, research on an operation system cooperating with a vehicle and a road system to cope with the road situation in real time has continued. The present disclosure has been made to solve the above-mentioned problems occurring in the prior art while advantages achieved by the prior art are maintained intact (PARK, pars. 0003-0005).

As to claim 2, PILUTTI and PARK teach the limitations of claim 1. PILUTTI further teaches wherein the content acquisition interface acquires the content executed in an information terminal apparatus through communication (See fig. 1, par. 0015, wherein “playback” can mean playing recorded content 116, streaming live content 116 and/or content 116 downloaded via the network 120 on a real-time or near real-time basis, presenting content 116 as part of a video game, virtual reality, or the like; as taught by PILUTTI).

As to claim 3, PILUTTI and PARK teach the limitations of claim 1. PARK further teaches wherein the traveling condition information acquired by the information acquisition interface includes a value of the automatic driving level from an automatic driving ECU (See fig. 2, par. 0048, wherein the storage 130 may store software programmed for the controller 180 to perform a specified operation; par. 0049, The storage 130 may store vehicle identification information and a maximum autonomous driving level (autonomous driving support level) that the vehicle can support; as taught by PARK). In addition, PILUTTI also teaches similar (See fig. 1, par. 0009, wherein the computer 105 may include more than one computing device, e.g., controllers or the like included in the vehicle 101 for monitoring and/or controlling various vehicle components, e.g., an engine control unit (ECU); as taught by PILUTTI).

As to claim 4, PILUTTI teaches a  vehicle-mounted apparatus adapted to be mounted on a vehicle, comprising: a content acquisition interface that acquires a content; a display interface capable of displaying the content acquired by the content acquisition interface (see fig. 1, par. 0008, the computing device 105 may provide instructions to a media module 115 relating to playback of media content 116 in a display within the vehicle 101, e.g., a display of the computing device; as taught by PILUTTI); an information acquisition interface that acquires traveling condition information on the vehicle (see fig. 1, par. 0011, sensors or the like, cameras, global positioning system (GPS) equipment, etc., could be included in a vehicle and configured as data collectors 110 to provide data directly to the computer 105, e.g., via a wired or wireless connection; as taught by PILUTTI); and a control interface that causes the display interface to display the content (see fig. 3, par. 0024, wherein the media module 115, e.g., according to instructions in the computer 105, user device 150, separate media player in the vehicle 101, etc., conducts playback of media content 116; as taught by PILUTTI; as taught by PILUTTI), wherein when the traveling condition information acquired by the information acquisition interface indicates that the vehicle is traveling, the control interface notifies the information terminal that the vehicle is traveling (see fig. 3, par. 0024, wherein in a block 310, the media module 115, e.g., according to instructions in the computer 105, user device 150, separate media player in the vehicle 101, etc., conducts playback of media content 116; as taught by PILUTTI); the control interface causes the display interface to display, before the content is displayed, a notice to indicate that the information on traveling-based restriction will be displayed when the vehicle is driven (see fig. 3, par. 0029, wherein in a block 325 the computer 105 generally provides a message or alert to a user via a human machine interface (HMI); as taught by PILUTTI) even if the traveling condition information acquired by the information acquisition interface does not indicate that the vehicle is traveling (See par. 0018, wherein FIG. 2 is a diagram of media content 116 with respect to an event 205 that may be determined by the computer 105. That is, the computer 105 may determine the occurrence of an event (e.g. the vehicle has come to a stop); as taught by PILUTTI).
PILUTTI does not teach when the traveling condition information acquired by the information acquisition interface does not indicate that the vehicle is traveling or causes the display interface to display information on traveling-based restriction when the traveling condition information acquired by the information acquisition interface indicates that the vehicle is traveling.
In similar field of endeavor, PARK teaches when the traveling condition information acquired by the information acquisition interface does not indicate that the vehicle is traveling or causes the display interface to display information on traveling-based restriction when the traveling condition information acquired by the information acquisition interface indicates that the vehicle is traveling (See fig. 6, par. 0101, wherein when the current autonomous driving level is level 4 (Lv 4) and the autonomous driving level of the road section in which the vehicle 100 is traveling is level 3 (Lv 3), the vehicle 100 adjusts the vehicle autonomous driving level from level 4 to level 3. The vehicle 100 outputs, to the display 150, a notification message such as “Changed to an autonomous driving level suitable for the current road” for notifying that the vehicle autonomous driving level is changed; as taught by PARK).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the PILUTTI apparatus to include the teachings of PARK when the traveling condition information acquired by the information acquisition interface does not indicate that the vehicle is traveling or causes the display interface to display information on traveling-based restriction when the traveling condition information acquired by the information acquisition interface indicates that the vehicle is traveling. Such a person would have been motivated to make this combination as an autonomous vehicle is a vehicle that can recognize the driving environment without operation by a driver, determine a danger, plan a driving route, and travel autonomously. The level of automation of such an autonomous vehicle is in general classified into six levels, from level 0 to level 5, according to guidelines (J3016) provided by the Society of Automotive Engineers (SAE). In recent years, vehicle manufacturers have released vehicles with functions up to autonomous driving level 2, and have been making efforts to implement a limited-autonomous vehicle (level 3) capable of autonomous driving in a specific road environment such as a highway, a parking lot, and the like. In addition, to overcome the limitations of technology of recognizing driving environment such as road and traffic situations, and the like, research on an operation system cooperating with a vehicle and a road system to cope with the road situation in real time has continued. The present disclosure has been made to solve the above-mentioned problems occurring in the prior art while advantages achieved by the prior art are maintained intact (PARK, pars. 0003-0005).



As to claim 5, PILUTTI and PARK teach the limitations of claim 4. PILUTTI further teaches wherein when, after the information on traveling-based restriction is displayed, the traveling condition information acquired by the information acquisition interface no longer shows that the vehicle is traveling, the display interface displays a screen to allow a user to select whether to display the content from the start or display the content from where it was suspended (See figs. 1-4, par. 0019, wherein the computer 105 may include instructions to identify a contextual rewind index 215, that is, a location in the media content 116 prior to the location where playback was paused or modified from which playback of media content 116 should be re-started after having been paused for an event. A contextual rewind index 215 could be determined according to a number of seconds, a number of frames, etc., or the like; as taught by PILUTTI).
As to claim 6, PILUTTI and PARK teach the limitations of claim 4. PILUTTI further teaches wherein the content acquisition interface acquires the content executed in an information terminal apparatus through communication (See figs. 1-4, par. 0019, wherein the computer 105 may include instructions to identify a contextual rewind index 215, that is, a location in the media content 116 prior to the location where playback was paused or modified from which playback of media content 116 should be re-started after having been paused for an event. A contextual rewind index 215 could be determined according to a number of seconds, a number of frames, etc., or the like; as taught by PILUTTI).

As to claim 7, PILUTTI and PARK teach the limitations of claim 4. PILUTTI further teaches PARK further teaches wherein the traveling condition information acquired by the information acquisition interface includes a value of the automatic driving level from an automatic driving ECU (See fig. 2, par. 0048, wherein the storage 130 may store software programmed for the controller 180 to perform a specified operation; par. 0049, The storage 130 may store vehicle identification information and a maximum autonomous driving level (autonomous driving support level) that the vehicle can support; as taught by PARK). In addition, PILUTTI also teaches similar (See fig. 1, par. 0009, wherein the computer 105 may include more than one computing device, e.g., controllers or the like included in the vehicle 101 for monitoring and/or controlling various vehicle components, e.g., an engine control unit (ECU); as taught by PILUTTI).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over PILUTTI et al. (US20150105960A1) in view of PARK et al. (US20200174470A1) and further view of NAGORNIAK (US20100062788A1).

As to claim 8, PILUTTI teaches vehicle-mounted system comprising: a vehicle-mounted apparatus adapted to be mounted on a vehicle; and an information terminal capable of communicating with the vehicle-mounted apparatus (See fig. 1, par. 0008, a user device 150, e.g., a tablet computer, smart phone, or the like, could be used to play media content 116 in the vehicle; as taught by PILUTTI); wherein the vehicle-mounted apparatus includes: a content acquisition interface that acquires a content executed in the information terminal; a display interface capable of displaying the content acquired by the content acquisition interface (see fig. 1, par. 0008, the computing device 105 may provide instructions to a media module 115 relating to playback of media content 116 in a display within the vehicle 101, e.g., a display of the computing device; as taught by PILUTTI); an information acquisition interface that acquires traveling condition information on the vehicle (see fig. 1, par. 0011, with sensors or the like, cameras, global positioning system (GPS) equipment, etc., could be included in a vehicle and configured as data collectors 110 to provide data directly to the computer 105, e.g., via a wired or wireless connection; as taught by PILUTTI); and a control interface that causes the display interface to display the content (see fig. 3, par. 0024, the media module 115, e.g., according to instructions in the computer 105, user device 150, separate media player in the vehicle 101, etc., conducts playback of media content 116; as taught by PILUTTI), wherein when the traveling condition information acquired by the information acquisition interface indicates that the vehicle is traveling, the control interface notifies the information terminal that the vehicle is traveling (see fig. 3, par. 0029, wherein in a block 325 the computer 105 generally provides a message or alert to a user via a human machine interface (HMI) included in the vehicle 101 and/or via a user device 150. For example, the message or alert may indicate the nature of the event detected as described above in the block 315; as taught by PILUTTI).
PILUTTI does not teach when the traveling condition information acquired by the information acquisition interface does not indicate that the vehicle is traveling or causes the display interface to display information on traveling-based restriction when the traveling condition information acquired by the information acquisition interface indicates that the vehicle is traveling; and when notified by the vehicle-mounted apparatus that the vehicle is traveling, the information terminal disables user operation.
In similar field of endeavor, PARK teaches when the traveling condition information acquired by the information acquisition interface does not indicate that the vehicle is traveling or causes the display interface to display information on traveling-based restriction when the traveling condition information acquired by the information acquisition interface indicates that the vehicle is traveling (See fig. 6, par. 0101, wherein when the current autonomous driving level is level 4 (Lv 4) and the autonomous driving level of the road section in which the vehicle 100 is traveling is level 3 (Lv 3), the vehicle 100 adjusts the vehicle autonomous driving level from level 4 to level 3. The vehicle 100 outputs, to the display 150, a notification message such as “Changed to an autonomous driving level suitable for the current road” for notifying that the vehicle autonomous driving level is changed; as taught by PARK).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the PILUTTI apparatus to include the teachings of PARK when the traveling condition information acquired by the information acquisition interface does not indicate that the vehicle is traveling or causes the display interface to display information on traveling-based restriction when the traveling condition information acquired by the information acquisition interface indicates that the vehicle is traveling. Such a person would have been motivated to make this combination as an autonomous vehicle is a vehicle that can recognize the driving environment without operation by a driver, determine a danger, plan a driving route, and travel autonomously. The level of automation of such an autonomous vehicle is in general classified into six levels, from level 0 to level 5, according to guidelines (J3016) provided by the Society of Automotive Engineers (SAE). In recent years, vehicle manufacturers have released vehicles with functions up to autonomous driving level 2, and have been making efforts to implement a limited-autonomous vehicle (level 3) capable of autonomous driving in a specific road environment such as a highway, a parking lot, and the like. In addition, to overcome the limitations of technology of recognizing driving environment such as road and traffic situations, and the like, research on an operation system cooperating with a vehicle and a road system to cope with the road situation in real time has continued. The present disclosure has been made to solve the above-mentioned problems occurring in the prior art while advantages achieved by the prior art are maintained intact (PARK, pars. 0003-0005).
PILUTTI and PARK do not teach and when notified by the vehicle-mounted apparatus that the vehicle is traveling, the information terminal disables user operation.
In similar field of endeavor, NAGORNIAK teaches when notified by the vehicle-mounted apparatus that the vehicle is traveling, the information terminal disables user operation (See par. 0012, communication system is disclosed that includes a speed determination system, a processor for modifying a feature set of a mobile device if the speed exceeds a threshold speed, and an automated notification system to provide an indication that the feature set is disabled. The indication that the feature set has been disabled may be provided to a user of the mobile device, provided to a person that is attempting to call the mobile device, or provided to both; as taught by NAGORNIAK).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the PILUTTI and PARK apparatus to include the teachings of NAGORNIAK when notified by the vehicle-mounted apparatus that the vehicle is traveling, the information terminal disables user operation. Such a person would have been motivated to make this combination as Operating mobile devices (e.g., cellular telephones) under certain conditions may be dangerous or illegal. For example, it may be dangerous to use certain features of a cellular telephone while driving. Similarly, it may be illegal to operate a cellular telephone while in an airplane. If left to a user, rules and regulations may not be followed by the user regarding whether to operate a mobile device under such conditions (NAGORNIAK, par. 0004).

As to claim 9, PILUTTI, PARK and NAGORNIAK teach teaches the limitations of claim 8. PILUTTI further teaches wherein when, after the information on traveling-based restriction is displayed, the traveling condition information acquired by the information acquisition interface no longer shows that the vehicle is traveling, the display interface displays a screen to allow a user to select whether to display the content from the start or display the content from where it was suspended (See figs. 1-4, par. 0019, wherein the computer 105 may include instructions to identify a contextual rewind index 215, that is, a location in the media content 116 prior to the location where playback was paused or modified from which playback of media content 116 should be re-started after having been paused for an event. A contextual rewind index 215 could be determined according to a number of seconds, a number of frames, etc.; as taught by PILUTTI).

As to claim 10, PILUTTI, PARK and NAGORNIAK teach the limitations of claim 8. PARK further teaches wherein the traveling condition information acquired by the information acquisition interface includes a value of the automatic driving level from an automatic driving ECU (See fig. 2, par. 0048, wherein the storage 130 may store software programmed for the controller 180 to perform a specified operation; par. 0049, The storage 130 may store vehicle identification information and a maximum autonomous driving level (autonomous driving support level) that the vehicle can support; as taught by PARK). In addition, PILUTTI also teaches similar (See fig. 1, par. 0009, wherein the computer 105 may include more than one computing device, e.g., controllers or the like included in the vehicle 101 for monitoring and/or controlling various vehicle components, e.g., an engine control unit (ECU); as taught by PILUTTI).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Publication Number
Filing Date
Title
US11155260B1
2017-12-08
Autonomous vehicle entity vector-based situational awareness scoring matrix
US20150151751A1
2014-12-04
Multi-threshold reaction zone for autonomous vehicle navigation
US10696160B2
2018-11-28
Automatic control of in-vehicle media
US20170102700A1
2015-10-13
Method and apparatus for providing adaptive transitioning between operational modes of an autonomous vehicle
US9588517B2
2015-07-14
Automated vehicle control take-over alert timing based on infotainment activation
US20070124043A1
2005-11-29
System and method for modifying the processing of content in vehicles based on vehicle conditions
US20180292833A1
2018-01-19
Autonomous driving control system and control method using the same
US20140303827A1
2013-04-05
Systems and Methods for Transitioning Control of an Autonomous Vehicle to a Driver
US10515546B2
2015-12-02
Driving determination device and detection device


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOOROSH NEHCHIRI whose telephone number is (408)918-7643. The examiner can normally be reached M-F, 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOROSH NEHCHIRI/
 Examiner, Art Unit 2174


/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174